NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               ROBERT ROLLERSON,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2010-7141
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-4538, Judge Kenneth B.
Kramer.
              __________________________

               Decided: February 9, 2011
              __________________________

   ROBERT ROLLERSON, of Las Vegas, Nevada, pro se.

    SARAH A. MURRAY, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With her on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and TODD M.
ROLLERSON   v. DVA                                        2


HUGHES Deputy Director. Of Counsel on the brief were
MICHAEL J. TIMINSKI, Deputy Assistant General Counsel,
and DANA RAFFAELLI, Attorney, United States Depart-
ment of Veterans Affairs, of Washington, DC.
              __________________________

  Before RADER, Circuit Judge, DYK and PROST, Circuit
                        Judges.
PER CURIAM.


     Robert Rollerson appeals from the judgment of the
United States Court of Appeals for Veterans Claims (the
“Veterans’ Court”) dismissing his appeal for lack of juris-
diction. We have jurisdiction under 38 U.S.C. § 7292.
Because the Veterans’ Court correctly determined that it
lacked jurisdiction over Mr. Rollerson’s appeal because
the Board of Veterans’ Appeals (“Board”) has not reached
a final decision on the underlying claim, we affirm.

                       BACKGROUND

    Mr. Rollerson appealed a 2006 Regional Office rating
decision denying him certain disability ratings. On
appeal, the Board issued a decision granting a com-
pensable initial rating on one of Mr. Rollerson’s entitle-
ment claims, denying another, and remanding several
additional entitlement issues to the Regional Office for
further development. Among the remanded issues was
Mr. Rollerson’s claim for a total disability rating based on
individual unemployability (“TDIU”) due to service-
connected disability. The Board noted that Mr. Roller-
son’s entitlement claim folder was missing potentially
pertinent information about his vocational rehabilitation
training. The Board remanded the TDIU claim so that
Mr. Rollerson’s vocational rehabilitation records could be
3                                         ROLLERSON   v. DVA


associated with his claims folder. The Board’s decision
included an attachment explaining that allowed, denied,
and dismissed claims can be appealed to the Veterans’
Court. The attachment further explained that issues
remanded for additional development may not be ap-
pealed to the Veterans’ Court.

    Mr. Rollerson appealed a single issue from the
Board’s decision to the Veterans’ Court—the TDIU claim.
The Secretary of Veterans Affairs filed a motion to dis-
miss the appeal because a remand order is not a final
Board decision that is subject to appeal. Following our
precedent in Kirkpatrick v. Nicholson, 417 F.3d 1361,
1364 (Fed. Cir. 2005), the Veterans’ Court concluded that
it did not have jurisdiction to review the Board’s remand
order. The Veterans’ Court explained that Mr. Rollerson
must wait to appeal until the Board issues a final decision
on the merits of the TDIU claim following additional
development of the record.

    Mr. Rollerson now appeals from the decision of the
Veterans’ Court. He asks this court to make a final
decision on the TDIU claim and to close his case. He
believes that remanding the TDIU claim is a “money and
time waster,” and he would like this court to decide his
claim based on the evidence he submitted to this court
with his appeal brief.

                       DISCUSSION

    This court’s precedent forecloses the relief Mr. Roller-
son requests. See Kirkpatrick, 417 F.3d at 1364-66. The
Board has not yet decided Mr. Rollerson’s TDIU claim.
We have previously explained that the Veterans’ Court’s
jurisdiction is limited to reviewing Board “decisions.” Id.
A Board “decision” is an order granting or denying relief.
ROLLERSON   v. DVA                                        4


Id. at 1364. A remand order such as the one at issue in
this case does not grant or deny relief, and thus it is not
reviewable by the Veterans’ Court. Id.

     The Board remanded the TDIU claim for further de-
velopment concerning Mr. Rollerson’s participation in a
vocational rehabilitation program through the U.S. De-
partment of Veterans Affairs and his inability to obtain
employment. The Board concluded that such information
was pertinent to its evaluation of the claim. Mr. Roller-
son concedes that these records are not currently part of
his claim file despite repeated requests. He points to
various hurdles to obtaining the requested information,
including the fact that his case manager from that time
has retired and the vocational training program he par-
ticipated in is now closed.

    While we appreciate that Mr. Rollerson is anxious to
have his claim resolved, it is the Board, rather than this
court, that must do so in the first instance. We remind
Mr. Rollerson that if the information the Board requested
is unavailable, the Board asked that this fact be noted for
the record. The Board also indicated that Mr. Rollerson
has the right to submit additional evidence and argument
on his remanded TDIU claim. Once such factual devel-
opment is complete, the Board can make a final decision
approving or denying the claim. If he wishes to do so, Mr.
Rollerson will have the opportunity to appeal the Board’s
final decision to the Veterans’ Court at that time.

                       CONCLUSION

     Because the Veterans’ Court correctly concluded that
it did not have jurisdiction over Mr. Rollerson’s appeal, we
affirm the Veterans’ Court’s dismissal of Mr. Rollerson’s
appeal for lack of jurisdiction.
5                                          ROLLERSON   v. DVA


                          COSTS

    Each party shall bear its own costs.

                       AFFIRMED